 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
12
   SANTA MONICA SEAFOOD                       Case No. 2:19-cv-01061-CJC (RAOx)
13 COMPANY, a California corporation
                                              Hon. Cormac J. Carney
14
                           Plaintiff,
15       v.                                   ORDER DISMISSING CASE
16
   SHAMROCK FOODS COMPANY, an
17 Arizona corporation,
18
                           Defendant.
19
20
21
22
23
24
25
26
27
28
          Case No. 2:19-cv-01061-CJC (RAOx)
          ORDER DISMISSING CASE
                                                                                                                     1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                                     2          Pursuant to the Notice of Dismissal and good cause appearing therefore, IT IS
                                                                                                                     3 HEREBY ORDERED that Plaintiff’s Complaint in the above-referenced action is
                                                                                                                     4 hereby dismissed without prejudice. The Clerk is directed to close this case.
                                                                                                                     5
                                                                                                                     6          IT IS SO ORDERED.
                                                                                                                     7
                                                                                                                     8
                                                                                                                     9 Dated: June 18, 2019                         ______________________________
                                                                                                                                                                    Cormac J. Carney
                                                                                                                     10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                                                                                    United States District Judge
                                                                                                                     11
                                                             ALISO VIEJO, CALIFORNIA 92656




                                                                                                                     12
                                  75 ENTERPRISE, SUITE 250


                                                                                             PHONE: (949) 855-1246




                                                                                                                     13
                                                                                                                     14
                                                                                                                     15
                                                                                                                     16
                                                                                                                     17
                                                                                                                     18
                                                                                                                     19
                                                                                                                     20
                                                                                                                     21
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28

                                                                                                                          ORDER DISMISSING CASE
